Motion Granted and Order filed February 21, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00140-CV
                                  ____________

IN RE MEDICAL CARBON RESEARCH INSTITUTE, LLC AND JACK C.
                      BOKROS, Relators


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              23rd District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 33349

                                    ORDER

      On February 21, 2013, relators filed a petition for writ of mandamus. See
Tex. Gov't Code Ann. § 22.221. Relators ask this Court to order The Honorable
Ben Hardin, Judge of the 23rd District Court of Brazoria County, Texas, to vacate
his order dated February 7, 2013, entered in trial court cause number 33349, styled
Michael M. Phillips v. Jack C. Bokros, PhD. and Medical Carbon Research
Institute, L.L.C. Relators claim the trial court abused its discretion in granting
plaintiff’s motion to compel production of documents. Relators also filed an
emergency motion to stay.

      It appears from the facts stated in the petition that relator’s request for relief
requires further consideration and that relator will be prejudiced unless immediate
temporary relief is granted. See Tex. R. App. p. 52.8(b), 52.10. The motion is
granted.

      We therefore ORDER that the February 7, 2013 order of the court below be
stayed in trial court cause number 33349, styled Michael M. Phillips v. Jack C.
Bokros, PhD. and Medical Carbon Research Institute, L.L.C. Such order is stayed
until final decision by this Court of relator's petition for writ of mandamus, or until
further orders of this Court.

      Real party in interest, Michael M. Phillips, is requested to file a response to
the petition for writ of mandamus within fifteen (15) days of the date of this order.



                                        PER CURIAM

Panel consists of Justices Christopher and Jamison. (McCally, J. not participating).